Case 3}~0-cv-02187-LAB-DEB Document 18-5 Filed 03/01/21 PagelD.244 Page 1 of 2

 

 

1 ||Matthew Miller, Esq. (SBN 185741)
matt@millermlaw.com
2 || LAW OFICES OF MATTHEW MILLER
755 Fresca Court
3 ||Solana Beach, California 92075
Telephone: (858) 755-6688
- Havel mile: (425) 962-7935
5
4 Attorney for Plaintiff Zachary Miller
7
; UNITED STATES DISTRICT COURT
P SOUTHERN DISTRICT OF CALIFORNIA
10 || ZACHARY MILLER, an individual, Case No.: 3:20-cv-02187-LAB-DEB
vs Plaintiff, DECLARATION OF JOHN
12 _ BATTER IN SUPPORT OF
PLAINTIFF’S OPPOSITION TO
(3 DEFENDANTS’ MOTION TO
EASY DAY STUDIOS PTY LTD, an eG ener a
14 || Australian proprietary limited company; CALIFORNIA ae OF CIVIL
15 REVERB COMMUNICATIONS, INC., | PROCEDURE § 425.16
a California corporation; and DOES 1-
16 ||25 INCLUSIVE, Date: March 15, 2021
17 TIME: 11:15 A.M.
Defendants. CRTRM: 14A
18 Judge: Hon. Larry A. Burns
19
20
21
22
23
24
25
26
2
28

oe fi
DECLARATION OF JOHN BATTER IN SUPPORT OF PLAINTIFF’S OPPOSITION TO DEFENDANTS’ MOTION TO STRIKE PLANTIFF’S
COMPLAINT PURSUANT TO CALIFORNIA CODE OF CIVIL PROCEDURE § 425.16

 

 

 
Case 3

Oo OA NI Dn FB WW NO

NON NO HN NY HN ND KN HB BSB He Hee Ee ee
ye SERRE SB SS BR HRA eRh RB Oe S

 

PO-cv-02187-LAB-DEB Document 18-5 Filed 03/01/21 PagelD.245 Page 2 of 2

I, John Batter, here by declare as follows:

1. I was the Vice President and Group General Manager for the videogame
publisher Electronic Arts. I have personal knowledge of the facts stated in this
declaration, and if called as a witness, could and would testify competently to the
truth of the facts as stated herein.

2. Inthe videogame industry it is the industry standard to obtain the

consent, in writing, from any person whose likeness is intentionally used in a

videogame.

I declare under penalty of perjury of the laws of the United States and the State

of California that the foregoing is true and correct. E don this 1“ day of March,

2021. Lo

a John Batter

eo
DECLARATION OF JOHN BATTER IN SUPPORT OF PLAINTIFF’S OPPOSITION TO DEFENDANTS’ MOTION TO STRIKE PLANTIFF’S
COMPLAINT PURSUANT TO CALIFORNIA CODE OF CIVIL PROCEDURE § 425.16

 

 
